State Industrial Board, Respondent.—■ Claimant appeals from a decision of the State Industrial Board, noticed April 20, 1938, which affirmed a decision of said Board dated and noticed August 25, 1937, which canceled an award to him made on April 21, 1937, of twenty-two and one-sixth weeks covering the period from November 18, 1936, to April 22, 1937, at nineteen dollars and twenty-three cents per week, totaling $426.26, as against the carrier, the State Insurance Fund. The earner defended the employer without raising the question of coverage until after April 22 and just prior to August 12,1937. The carrier by its conduct waived the question of coverage. (Gerka v. Fidelity & Casualty Co., 251 N. Y. 51.) Decision reversed, with costs to the claimant against the insurance carrier, and matter remitted to the State Industrial Board to have the award against the State *833Insurance Fund reinstated. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.